Citation Nr: 1212921	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  06-29 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left shoulder disability, to include degenerative joint disease, bursitis, and tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1953 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 Regional Office (RO) in Louisville, Kentucky rating decision, which denied the claim on appeal.

The Veteran had a local hearing before an RO hearing officer in October 2006.  A transcript of that proceeding has been associated with the claims file.

The Board notes the August 2006 statement of the case (SOC) also included the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for a cervical spine disability and left carpal and cubital tunnel syndromes.  The Veteran properly appealed these issues in his August 2006 substantive appeal.  However, the Veteran subsequently indicated during his October 2006 local hearing before an RO hearing officer that he wished to withdraw his appeal of these issues.  As such, these issues are no longer on appeal before the Board.  See 38 C.F.R. § 20.204 (2011).


FINDING OF FACT

The preponderance of the medical evidence establishes that the Veteran did not incur an additional left shoulder disability or permanent aggravation of an existing left shoulder disability, to include degenerative joint disease, bursitis, and tendonitis, as a result of his June 2004 surgery.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a left shoulder disability, to include degenerative joint disease, bursitis, and tendonitis, as a result of VA medical treatment have not been met.  38 U.S.C.A. §§ 1151 (West 2002); 38 C.F.R. §§ 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in April 2005, September 2005, and December 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The December 2006 letter explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an attorney or an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.  

In multiple written presentations to the Board, most recently in February 2012, the Veteran's representative argues that VA failed in its duty to assist by not obtaining quality assurance records.  VA's medical quality assurance program consists of systemic health care reviews carried out by or for VA for the purpose of improving the quality of medical care or improving the utilization of health care resources in VA medical facilities.  Such data may relate to the structure, process or outcome of health care provided by VA.  See 38 C.F.R. § 17.500(c) (2011).  Under 38 U.S.C.A. § 5705, records created as part of the medical quality assurance program are confidential and access is limited.  The regulations at 38 C.F.R. §§ 17.500 - 17.511 explain the provisions for maintaining confidentiality and limit access to the quality assurance documents.  It appears from the wording of 38 C.F.R. § 17.508(a) that the need for quality assurance documents for the performance of governmental duties does not by itself suffice to authorize access to quality assurance documents, given that further authorization, either through one of the specific authorizations found in the regulations or by the direction of specific VA personnel, is required.  Adjudicative personnel are not listed among the persons authorized in 38 C.F.R. § 17.508, nor is there any existing directive or manual provision that provides the requisite authorization.  To the contrary, VA Adjudication Procedures Manual M21-1MR, Part IV, Subpart ii, Subsection 1.A.3.i, pertaining to the development of the evidence relating to claims under 38 U.S.C.A. § 1151, expressly states that quality assurance investigative reports should not be requested and that copies should not be filed in a claimant's claims file.  Citing 38 U.S.C.A. § 5705, the manual states that these reports are confidential and cannot be used as evidence in the adjudication of such claims.

The language of 38 C.F.R. § 3.508(a) may not be construed to permit the procurement of quality assurance records by VA personnel, including adjudication personnel, without further authorization.  This is particularly so in view of the fact that the regulations also specify that efforts must be made to protect the identities of peer reviewers and that notice of penalties for unauthorized disclosure must be provided.  It is significant that no procedures relating to the use and handling of quality assurance records during claims adjudication or as to any controls that might be placed on relocation to claims files have been established.  The Board does not have the authority to invalidate VA regulations or adjudicative manuals.  Procurement of quality assurance records would necessarily entail their disclosure to the Veteran's representative.  Redisclosure of quality assurance records is subject to the disclosure rules set forth in regulations §§ 17.500 through 17.511, and no specific reference to claims representatives is found therein.  See 38 C.F.R. § 17.510.  Unauthorized disclosure may lead to monetary penalties.  See 38 C.F.R. § 17.511.

Although VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits, in the absence of any specific provisions of the law or regulations that authorize access to quality assurance records for adjudicative use, the Board finds that it is not required to obtain such records pursuant to the duty to assist under the VCAA.  Indeed, the Board notes that a recent informal finding by the Office of the General Counsel, Department of Veterans Affairs, states that the Board is not at liberty to obtain such records.  Although VA is required to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for benefits, and quality assurance records might contain evidence and conclusions relevant to a determination under 38 U.S.C.A. § 1151, VA is not permitted to disclose quality assurance records to the public except in narrowly-defined circumstances pursuant to 38 U.S.C.A. § 5705.  Because records obtained must be considered in a claim and records considered in a claim must be disclosed to claimants under VA regulations and Veterans Court case law, the Office of General Counsel has determined that Congress intended the privilege to apply to prevent VA from obtaining and using these records where doing so would inevitably entail disclosure.  See also Loving v. Nicholson, 19 Vet. App. 96 (2005).  Moreover, the Veteran's representative has not presented any convincing argument as to how quality assurance reports would be relevant to this case, and speculative development in the hopes that such records might possibly exist pertinent to the appeal amount to a fishing expedition, which is not contemplated under the duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was afforded a VA examination in March 2006, at which he was diagnosed with a left shoulder disability, to include degenerative joint disease, bursitis, and tendonitis; however, the diagnosed disability was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or a similar finding of fault on the part of the VAMC.  As will be discussed in greater detail below, the examiner based this conclusion on the Veteran's reported history, his current symptoms, review of the available private and VA treatment records, and a physical examination.  In addition, the Board also obtained an independent medical opinion from a private orthopedic surgeon in May 2011, with an addendum provided in December 2011.  The surgeon, following a complete review of the record and the Veteran's contentions, concluded that it was unlikely that the Veteran's left shoulder problems were caused by any carelessness, negligence, error in judgment, lack of proper skill, or similar findings on the part of VA medical personnel and that his existing degenerative impingement syndrome with rotator cuff arthropathy of the left shoulder was not permanently aggravated beyond its natural progression by his June 2004 VA surgery.  These opinions were based on a complete review of the claims file, including the Veteran's contentions, and included a rationale for the opinions rendered.  Based on the foregoing, the Board finds the March 2006 examination report and May 2011 opinion and December 2011 addendum to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Section 1151 Claim

The Veteran contends that his current degenerative joint disease, tendonitis, and bursitis of the left shoulder was caused by complications from anesthesia during a June 2004 surgery wherein he was insufficiently sedated, began to awake during the surgery, became agitated, and was forcibly restrained.  The Veteran does not claim he was not informed as to this possible risk prior to surgery.  Rather, the Veteran claims his left shoulder disability resulted from the negligent or otherwise improper care he received during the course of the attempted June 2004 surgery.

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2011).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2011).  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The claims file indicates that in June 2004 the Veteran was scheduled to undergo an endoscopic retrograde cholangiopancreatography (ERCP) at the VA.  The anesthesia record from the June 2004 surgery changed to "awake, slurred or slow speech" 36 minutes into the procedure.  Over the following minutes the Veteran became increasingly alert.  Treatment records indicate the surgery was not completed "due to marginal sedation."  In July 2004, the Veteran's surgery was completed at the University of Kentucky without noted complication.  After the surgery the Veteran did report shoulder pain.  In August 2004, the Veteran complained of left shoulder pain for 4 weeks since the June 2004 surgery.  The next week the Veteran reported his left shoulder pain had resolved.  Thereafter, the Veteran received periodic treatment for left shoulder pain and other problems the Veteran associated with the June 2004 surgery.

In March 2006, the Veteran was afforded a VA examination.  The examiner extensively reviewed and recorded the Veteran's treatment history.  The examiner noted the Veteran had signed a release and consent form for the ERCP, indicating understanding of the reasonable and available alternatives to the proposed procedure, the recognized risks of the procedure and the recognized risks of and alternatives to the proposed anesthesia or sedation.  The examiner noted treatment records from June and July 2004 noting the ERCP was not completed because the anesthesia was not deep enough and that the Veteran had become combative as the anesthesia wore off.  The examiner noted there were no complaints of left shoulder pain following the June 2004 VA surgery and that the Veteran reported pain only after the private surgery in July 2004.  However, the examiner opined the pain medication received during the June 2004 admission likely would have decreased awareness of the pain post-procedure.  After examination, the examiner diagnosed degenerative joint disease, tendonitis, and bursitis.  As to etiology, the examiner opined the Veteran's current shoulder pain was at least as likely as not caused by the activities surrounding the Veteran's June 2004 surgery.  The examiner also stated, 

On[e] can reasonably assume as well that the left shoulder, with underlying structural abnormalities as noted on xray and MRI, moved through[] more than its pain protected range during atypical agitation associated with anesthesia.  This excessive range and force could be expected to be associated with a flare of inflammation, as he reported.

After consideration of the claims file, interview of the Veteran, and physical examination, the examiner concluded, 

The injuries were not caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar finding of fault on the part of the VAMC.  In fact, in his confused agitated stated the veteran was at risk of coming to great harm and was prevented from any apparent external injury by vigilant staff.

As to foreseeability, the examiner concluded, 

The reaction to anesthesia was foreseeable as there is a check box on the standardized form for 'paradoxical effect'.  The flare of degenerative disc/degenerative joint disease of the neck and degenerative joint disease of the shoulder was not foreseeable, as the underlying condition is peculiar to this particular veteran.

As discussed above, the Board obtained an opinion from a private orthopedic surgeon regarding the Veteran's claim.  The May 2011 opinion letter discussed the Veteran's June 2004 VA surgery and subsequent July 2004 surgery at the University of Kentucky.  The surgeon noted that the June 2004 surgical records did not indicate that the Veteran required physical restraint during the surgery or complained about pain subsequently during that hospitalization.  The examiner discussed the Veteran's treatment for shoulder pain beginning in August 2004.  Based on review of the claims file, the surgeon concluded that it was unlikely that the Veteran's left shoulder problems were caused by any carelessness, negligence, error in judgment, lack of proper skill, or similar findings on the part of VA medical personnel.  The surgeon noted that there was notation in the records that the Veteran became combative and had to be physically restrained during the June 2004 surgery, that the attending surgeon was cognizant of the Veteran's marginal anesthesia and did not attempt to complete the procedure, and that the short procedure was noted to have no complications.  The medical records indicated that the Veteran's left shoulder problems were due to a degenerative type process with fraying of the rotator cuff muscles, osteophyte formation of the acromion, and acromioclavicular joint degeneration.  His left shoulder issues were indicative of a degenerative impingement syndrome with a rotator cuff arthropathy and were more likely due to the Veteran's career as a cattle farmer than to the June 2004 ERCP procedure at VA.

The Board requested clarification of the May 2011 opinion and in a December 2011 addendum, the surgeon indicated that the Veteran's existing degenerative impingement syndrome with rotator cuff arthropathy of the left shoulder was not permanently aggravated beyond its natural progression by his June 2004 VA surgery.  The surgeon noted that the Veteran did not complain about his left shoulder during his extended hospitalization at VA in June 2004 and that the progress notes during such hospitalization all showed normal musculoskeletal findings.  Shortly after his July 2004 surgery the Veteran again failed to complain about left shoulder pain.  It was not until several weeks later, in August 2004, that he reported neck, back, and left shoulder pain with tingling and numbness.  Approximately one week later, moreover, the Veteran had full range of motion without pain and did not report further problems until October 2004.  Following physical therapy and a home exercise program, the Veteran indicated in January 2005 that his left shoulder symptoms had almost completely resolved.  In June 2005 the Veteran also reported improved symptoms, except when putting in the shoulder in certain positions of impingement.  At that time, he declined a subacromial steroid injection, which the surgeon interpreted to mean that his shoulder was sufficiently improving with exercises and that the pain was not severe enough to warrant an injection.  In addition, x-rays from June 2004 showed pre-existing left shoulder arthritis and an MRI also was consistent with impingement syndrome with rotator cuff arthropathy.  The surgeon concluded, "When he stopped the NSAIDs and did not do the prescribed exercise program he had a return of his left shoulder pain.  This is a natural pattern that is seen in patients with impingement syndrome with rotator cuff arthropathy."

As noted above, in order for a claim pursuant to 38 U.S.C.A. § 1151 to be granted, it must be definitively determined that an additional disability occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Pursuant to 38 C.F.R. § 3.361, this can be shown by establishing that VA treatment proximately caused additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

Initially, the Board notes that there is potentially conflicting evidence as to whether the Veteran's June 2004 surgery at VA resulted in additional left shoulder disability.  As noted, in July 2004 following his surgery at the University of Kentucky the Veteran reported a history of shoulder and neck pain, but did not specifically attribute increased problems due to the June 2004 surgery.  The Veteran, however, did report increased left shoulder pain from the June 2004 surgery beginning in August 2004.  From that point the Veteran has consistently attributed increased left shoulder pain to the June 2004 surgery and, specifically, on the basis that while he did not remember he was told by medical personnel that they had to restrain him during the surgery.  

The March 2006 VA examiner concluded that the Veteran experienced nerve root and facet joint irritation / inflammation with associated cervical and upper back muscle spasm and pain.  Specifically, the examiner indicated the Veteran moved his left shoulder through more than its pain protected range during atypical agitation associated with his seizure, which resulted in a flare of inflammation.  The May 2011 private orthopedic surgeon, in her December 2011 addendum, concluded that the Veteran's existing degenerative impingement syndrome of the left shoulder was not permanently aggravated beyond its natural progression by the June 2004 surgery.  Specifically, the surgeon discussed the medical records from August 2004 that showed periods of improved or no pain with NSAIDs and physical therapy followed by subsequent reoccurrence of pain when the Veteran stopped taking NSAIDs or doing his left shoulder exercises, which would be the natural pattern for individuals with impingement syndrome with rotator cuff arthropathy.

Thus, the objective medical evidence of record does not show a permanent aggravation of the Veteran's existing left shoulder impingement syndrome with rotator cuff arthropathy as a result of the June 2004 surgery or other medical evidence of additional left shoulder disability.  The March 2006 examiner indicated that there was a flare-up of pain due to irritation and inflammation, but did not indicate that there was a permanent worsening of the Veteran's left shoulder problems.  The December 2011 addendum of the private orthopedic surgeon specifically concluded that there was no aggravation and that the Veteran's history was consistent with the natural pattern for individuals with impingement syndrome with rotator cuff arthropathy.  The Board finds the March 2006 and May 2011 with December 2011 addendum opinions to be compelling and of significant probative value.  As noted, both opinions were based on review of the claims file, including the Veteran's contentions and the medical record.  In addition, the March 2006 examination report included physical examination of the Veteran, which also was reviewed by the May 2011 private orthopedic surgeon.  The opinions both included adequate rationale to support the conclusions reached.

By contrast, the Board considers the Veteran's attributions of a permanent aggravation of his left shoulder disability due to the June 2004 surgery of significantly less probative value.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of increased left shoulder pain, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, necessarily competent to render an opinion as to the cause or etiology of such increased shoulder pain because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Board finds the Veteran's assertions particularly problematic because the medical evidence of record does not indicate increased left shoulder problems in the records immediately after the June 2004 surgery.  Indeed, it was not until August 2004 and after the July 2004 surgery that the Veteran reported increased shoulder pain and attributed the problems to the June 2004 surgery.  Of greater significance, the medical evidence clearly shows periods of improved left shoulder pain and other symptomatology with subsequent regression, which illustrates the complex nature of the Veteran's left shoulder disability and limits the probative value of the Veteran's assertions given his lack of medical training.  Thus, the Board ultimately places far more probative weight on the opinions of the competent health care specialists, who considered the Veteran's lay reports but determined that the Veteran did not have a permanent aggravation of his left shoulder disability as a result of the June 2004 surgery.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board is sympathetic to the Veteran's frustration with his perceived increased left shoulder pain and other symptomatology.  The Board finds, however, that the preponderance of the probative evidence of record simply does not support that the Veteran's left shoulder disability incurred a permanent aggravation or other additional disability as a result of the June 2004 surgery.  As such, the criteria for service connection under 38 U.S.C.A. § 1151 have not been met.  

Accordingly, as the preponderance of the evidence is against the claim for service connection benefits pursuant to 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule is does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left shoulder disability, to include degenerative joint disease, bursitis, and tendonitis, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


